DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 December 2020, 29 January 2021, 29 April 2021, 15 September 2021, 20 September 2021, 21 December 2021, 21 March 2021, and 10 August 2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 33, 34, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 28: The claim sets forth the limitation that “the refrigerant is an alternative refrigerant for …”. However, it is unclear what is meant by the language alternative refrigerant.
Claim 33 recites the limitation "refrigeration method" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "refrigeration method" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "refrigeration method" in Lina 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "refrigeration method" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US 2017/0058173, hereinafter referred to as “Fukushima”).
As to Claims 27-29: Fukushima teaches a composition comprising 50% by mass HFO-1132(E) and 50% by mass HFO-1234yf based on the total mass of HFO-1132(E) and HFO-1234(yf) (Table 13, Example 116). Fukushima further teaches that the composition is for use in a refrigeration apparatus [0175].

Claims 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US 2017/0058173, hereinafter referred to as “Fukushima”).
As to Claims 31 and 32: Fukushima teaches a composition comprising 33% by mass HFO-1132(E) and 66% by mass HFO-1234yf based on the total mass of HFO-1132(E) and HFO-1234(yf) (Table 13, Example 115). 

Claims 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US 2017/0058173, hereinafter referred to as “Fukushima”).
As to Claim 35: Fukushima teaches a composition comprising 25% by mass HFO-1132(E) and 75% by mass HFO-1234yf based on the total mass of HFO-1132(E) and HFO-1234(yf) (Table 13, Example 114). 

Claims 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US 2017/0058173, hereinafter referred to as “Fukushima”).
As to Claim 37: Fukushima teaches a composition comprising 25% by mass HFO-1132(E) and 75% by mass HFO-1234yf based on the total mass of HFO-1132(E) and HFO-1234(yf) (Table 13, Example 114). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2017/0058173, hereinafter referred to as “Fukushima”).
As to Claim 30: Fukushima teaches a refrigeration method of claim 27 (see above).
Fukushima does not teach that the refrigeration method further comprises an additional refrigerant in an amoun of 0.5% or less based on the total amount of the HFO-1132(E), the HFO-1234yf, and the additional refrigerant.
However, Fukushima teaches that an optional component such as a chlorofluoroolefin (i.e., an additional refrigerant) can be present in an amount of 10% or less based on the total mass of the working fluid [0096-0099]. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the optional component within the range of the instant claim because Fukushima teaches that the component has no self-decomposition property and can be added in this amount.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2017/0058173, hereinafter referred to as “Fukushima”).
As to Claim 33: Fukushima teaches a refrigeration composition of claim 31 (see above).
Fukushima does not teach that the refrigeration method further comprises an additional refrigerant in an amoun of 0.5% or less based on the total amount of the HFO-1132(E), the HFO-1234yf, and the additional refrigerant.
However, Fukushima teaches that an optional component such as a chlorofluoroolefin (i.e., an additional refrigerant) can be present in an amount of 10% or less based on the total mass of the working fluid [0096-0099]. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the optional component within the range of the instant claim because Fukushima teaches that the component has no self-decomposition property and can be added in this amount.
As to Claim 34: Fukushima teaches a refrigeration composition of claim 32 (see above).
Fukushima does not teach that the refrigeration method further comprises an additional refrigerant in an amoun of 0.5% or less based on the total amount of the HFO-1132(E), the HFO-1234yf, and the additional refrigerant.
However, Fukushima teaches that an optional component such as a chlorofluoroolefin (i.e., an additional refrigerant) can be present in an amount of 10% or less based on the total mass of the working fluid [0096-0099]. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the optional component within the range of the instant claim because Fukushima teaches that the component has no self-decomposition property and can be added in this amount.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2017/0058173, hereinafter referred to as “Fukushima”).
As to Claim 36: Fukushima teaches a refrigeration composition of claim 35 (see above).
Fukushima does not teach that the refrigeration method further comprises an additional refrigerant in an amoun of 0.5% or less based on the total amount of the HFO-1132(E), the HFO-1234yf, and the additional refrigerant.
However, Fukushima teaches that an optional component such as a chlorofluoroolefin (i.e., an additional refrigerant) can be present in an amount of 10% or less based on the total mass of the working fluid [0096-0099]. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the optional component within the range of the instant claim because Fukushima teaches that the component has no self-decomposition property and can be added in this amount.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2017/0058173, hereinafter referred to as “Fukushima”).
As to Claim 38: Fukushima teaches a refrigeration composition of claim 37 (see above).
Fukushima does not teach that the refrigeration method further comprises an additional refrigerant in an amoun of 0.5% or less based on the total amount of the HFO-1132(E), the HFO-1234yf, and the additional refrigerant.
However, Fukushima teaches that an optional component such as a chlorofluoroolefin (i.e., an additional refrigerant) can be present in an amount of 10% or less based on the total mass of the working fluid [0096-0099]. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the optional component within the range of the instant claim because Fukushima teaches that the component has no self-decomposition property and can be added in this amount.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-39 of copending Application No. 16/993,582 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to refrigeration methods using the same refrigerant composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767